DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/764,954, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship 
Claim 6 discloses the limitation “core bags” in line 1. The specification of the prior-filed application does not disclose “core bags” or show an element that is clearly intended to be a core bag in the drawings. The specification does not suggest any structural details of a “core bag” and therefore does not describe the claimed subject matter.
Claim 13 discloses glue pattern types selected from the group consisting of spiral, beads, melt-blown, dots, omega shapes, and combinations thereof. None of these pattern types are described in the specification of the prior-filed application. The prior-filed specification only discloses a slot adhesive pattern, and therefore does not describe the claimed subject matter.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 discloses the limitation “elastomeric side flaps” in line 3 but further recites “the elastic side flaps” elsewhere in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 6 recites the limitation "core bags" in line 1. The specification does not disclose core bags or suggest a structure imparted by the limitation. It is unclear if the core bags are the same structural element as the core wraps disclosed in claim 1, or if the core bags are intended to disclose separate elements.
Claim 10 recites the limitation "the inner cuffs" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from claim 1, which does not disclose inner cuffs. Previously, inner leg cuff nonwovens and inner leg cuff elastics were disclosed, but it is unclear if the limitation “the inner cuffs” is intended to refer to either of these elements.
Claim 13 recites the limitations "a backsheet nonwoven" and “a backsheet film” in lines 1-2. Claim 13 depends from claim 1, which already discloses a backsheet nonwoven and a backsheet film. It is unclear if these recitations are intended to refer back to the backsheet nonwoven and film of claim 1, or to additional nonwovens and films. For purposes of examination, the limitations will be considered to refer back to the backsheet nonwoven and film of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaVon et al. (2011/0247199) in view of Dalal et al. (2008/0107861).
With respect to claim 1, LaVon discloses a method for making an array of taped and pant articles, as shown in figure 8C. The taped article 100T comprises a first chassis 102 and a pair of discrete elastomeric side flaps 104 and 106 in a taped rear waist region 118, as shown in figure 1. The elastomeric side flaps 104 and 106 are joined to side edges 128 and 130 of the first chassis and do not extend longitudinally beyond an end edge 122, as shown in figure 1. The elastomeric side flaps 104 and 106 comprise fasteners 162 and 164 and are not folded along a transverse axis, as shown in figure 1. The pant article 100P comprises a second chassis 102 and a first belt 112a and 114a in the pant front waist region 116 and a second belt 112b and 114b in the pant rear waist region 118, as shown in figure 3. The first and second belts are joined at side edges to form first and second side seams 178 and 180, as shown in figure 6. The first and second chassis 102 are formed with topsheet nonwovens, as disclosed in paragraph [0062]. The first and second chassis 102 are formed with backsheet nonwovens and backsheet films, as disclosed in paragraph [0061]. The first and second chassis 102 are formed with core wraps, as disclosed in paragraph [0091]. The first and second chassis 102 are formed with superabsorbent polymer, as disclosed in paragraph 
LaVon does not disclose the first and second belts being laterally continuous, but discloses in paragraph [0088] that the pant can be of the configuration disclosed by Dalal. Dalal discloses a pant article having first and second laterally continuous belts joined at side seams to form the pant, as shown in figure 4A. It would have been obvious to one of ordinary skill in the art at the time of invention to make the first and second belts of LaVon laterally continuous, as taught by Dalal, since LaVon discloses that Dalal discloses a configuration for the pant article.
LaVon does not explicitly disclose that the topsheet nonwoven, backsheet nonwoven, backsheet film, and core wraps have the same width and length in both the first and second chassis, or that the superabsorbent polymer and air felt have the same basis weight and are of the same material in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped 
With respect to claim 2, LaVon discloses in figures 9 and 10 that the first and second chassis 102 are made on the same line. 
With respect to claim 3, LaVon discloses in paragraph [0091] that the method includes forming the first and second chassis 102 with an acquisition layer. LaVon does not explicitly disclose that acquisition layer has the same width and length in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the acquisition layer has the same width and length in both the first and second chassis, to achieve the predictable result of simplifying the production line so 
With respect to claims 4 and 5, LaVon discloses in paragraph [0142] and shows in figure 18 that the method includes forming the first and second chassis 102 with inner leg cuff nonwovens and elastics. LaVon does not explicitly disclose that inner leg cuff nonwovens and elastics have the same length in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the inner leg cuff nonwoven and elastic have the same length in both the first and second chassis, to achieve the predictable result of simplifying the production line so that the only difference in the process is the attachment of either side panels or belts to the chassis.
With respect to claim 6, LaVon discloses the absorbent core has core wraps, which are considered to be equivalent structures to the claimed “core bags.” LaVon does not explicitly disclose that core bags have the same configuration in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the 
With respect to claims 7 and 8, LaVon discloses in paragraph [0147] and shows in figure 22 that the method includes forming the first and second chassis 102 with outer leg cuff nonwovens and elastics. LaVon does not explicitly disclose that outer leg cuff nonwovens and elastics have the same length in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the outer leg cuff nonwoven and elastic have the same length in both the first and second chassis, to 
With respect to claim 9, LaVon discloses in paragraph [0142] and shows in figure 18 that the method includes forming the first and second chassis 102 with outer leg cuff elastics. LaVon does not explicitly disclose that outer leg cuff elastics have the same Left Outer Cuff Distal Edge to Right Outer Cuff Distal Edge distance in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the outer leg cuff elastic have the same Left Outer Cuff Distal Edge to Right Outer Cuff Distal Edge distance in both the first and second chassis, to achieve the predictable result of simplifying the production line so that the only difference in the process is the attachment of either side panels or belts to the chassis.
With respect to claim 10, LaVon discloses in figures 16 and 18 that the inner leg cuffs have a folded and unfolded width. LaVon does not explicitly disclose that inner leg cuffs have the same folded and unfolded width in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side 
With respect to claim 11, LaVon does not explicitly disclose the topsheets of the first and second chassis are the same basis weight. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the topsheets are made of the same material and have the same basis weight in both the first and second chassis, to achieve the predictable result of simplifying the production line so that the only difference in the process is the attachment of either side panels or belts to the chassis. 
With respect to claim 12, LaVon does not explicitly disclose the backsheets of the first and second chassis are the same basis weight. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the backsheets are made of the same material and have the same basis weight in both the first and second chassis, to achieve the predictable result of simplifying the production line so that the only difference in the process is the attachment of either side panels or belts to the chassis.
With respect to claim 13, LaVon discloses in paragraph [0100] that the backsheet nonwoven and backsheet film are glued together by an adhesive slot pattern.
With respect to claim 14, LaVon discloses in paragraph [0142] and shows in figure 18 that the method includes forming the first and second chassis 102 with outer leg cuff elastics. LaVon does not explicitly disclose that outer leg cuff elastics have the same Left Inner Cuff Distal Edge to Left Outer Cuff Distal Edge distance in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. 
With respect to claim 15, LaVon discloses in paragraph [0142] and shows in figure 18 that the method includes forming the first and second chassis 102 with outer leg cuff elastics. LaVon does not explicitly disclose that outer leg cuff elastics have the same Left Inner Cuff Distal Edge to Right Inner Cuff Distal Edge distance in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the outer leg cuff elastic have the same Left Inner Cuff Distal Edge to Right Inner Cuff Distal Edge distance in both the first and second chassis, to achieve the 
With respect to claim 16, LaVon discloses in paragraph [0100] that the leg cuff elastics are attached with glue. LaVon does not explicitly disclose the first and second chassis comprise the identical leg cuff elastic glue. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon comprise the compositionally identical leg cuff elastic glue in both the first and second chassis, to achieve the predictable result of simplifying the production line so that the only difference in the process is the attachment of either side panels or belts to the chassis.
With respect to claim 17, LaVon discloses in paragraph [0100] that the backsheet films are joined to the backsheet nonwovens with an adhesive sytrenic hot melt in a slot coat pattern.
With respect to claim 18, LaVon discloses in paragraph [0101] that the cuffs are joined to the topsheets with pressure bonds.
With respect to claim 19, the taped article is capable of being used for newborns, infants, or toddlers, as disclosed in paragraph [0006], and the pant article is capable of being used for adults, as disclosed in paragraph [0051].
With respect to claim 20, LaVon discloses in figure 18 that the inner leg cuffs have a folded configuration. LaVon does not explicitly disclose that inner leg cuffs have the same folded configuration in both the first and second chassis. However, LaVon discloses in figure 8C and paragraph [0089] that the only difference in the method of forming the pant article and the taped article is the steps of attaching side panels or belts in order to simplify the methods of forming the articles and make it easier to switch the production line from making one to the other. LaVon shows in figures 1 and 3 the identical chassis 102 for both the taped and pant articles, and describes the chassis 102 for each article as comprising the same material. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to make the taped article first chassis and the pant article second chassis of LaVon such that the inner leg cuffs have the same folded configuration in both the first and second chassis, to achieve the predictable result of simplifying the production line so that the only difference in the process is the attachment of either side panels or belts to the chassis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781